 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10   RICKEY ALFORD,                      )     NO. CV 18-03718-AB (AS)
                                         )
11                    Petitioner,        )
                                         )
12            v.                         )          JUDGMENT
                                         )
13   JOSIE GASTELO, Warden,              )
                                         )
14                    Respondent.        )
                                         )
15                                       )
16
17       Pursuant     to   the   Order       Accepting   Findings,   Conclusions   and

18 Recommendations of United States Magistrate Judge,
19
20       IT IS ADJUDGED that the Petition is denied and dismissed with

21 prejudice.
22
23            DATED: January 24, 2019

24
25
26
27                                            ANDRÉ BIROTTE JR.
                                         UNITED STATES DISTRICT JUDGE
28
